Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/22 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clement Lansalot-Matras et al (U. S. Patent Application: 2012/0308739, here after 739).
Claim 2 is rejected. 739 teaches a method of producing a thin-film containing a magnesium atom (MgF2) on a surface of a substrate [0002], the method comprising the steps of: 
vaporizing a thin-film forming raw material, which is used in an atomic layer deposition method, and depositing the thin-film forming raw material on the surface of the substrate, to thereby form a precursor thin-film; and
subjecting the precursor thin-film to a reaction with a reactive gas at a temperature of 250°C, to thereby form the thin-film containing a magnesium atom on the surface of the substrate, wherein the thin-film forming raw material comprises a magnesium compound represented by formula 2[Mg(secBuCp)2, 0058, 0083, 0084, 0086].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Robert D. Clark (U. S. Patent Application: 2009/0163012, here after 012), further in view of Clement Lansalot-Matras et al (U. S. Patent Application: 2012/0308739, here after 739).
Claim 2 is rejected. 012 teaches a method of producing a thin-film containing a Magnesium (alkali earth) atom on a surface of a substrate,
the method comprising the steps of:
vaporizing a thin-film forming raw material, which is used in an atomic layer deposition method and depositing the thin-film forming raw material, on the surface of the substrate, to thereby form a precursor thin-film; and
subjecting the precursor thin-film to a reaction with a reactive gas, to thereby form the thin-film containing a magnesium atom on the surface of the substrate [see claim rejection above, fig. 5A, 0077, 0004, 0028, 0042-0043], wherein the thin-film forming raw material, comprising a magnesium (alkali earth) compound
[0004, 0028, 0042-0043]. Although 012 does not teach the step of subjecting the precursor thin-film to are action with the reactive gas is performed at a temperature of 200-400C. However, teaches depositing the film by alternating reactant pulses, where maintaining substrate at a temperature suitable for ALD, or below temperature suitable for ALD [0004, 0026, and 0072]. 012 also teaches substrate control system can change the substrate temperature between 150C to 350C [0084]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making thin film as 012 teaches where the substrate temperature is 200-350C, because it is to the skill of ordinary person to adjust the temperature of deposition process. 012 does not teach the precursor based on formula 2. 739 teaches forming a film comprising magnesium oxide [0097], wherein the thin-film forming raw material comprises a magnesium compound represented by formula 2[Mg(secBuCp)2, 0058, 0083, 0084, 0086]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making thin film as 012 teaches where the precursor is Mg(secBuCp)2, because it is suitable precursor for making magnesium contain films with ALD.
	Claims 3-4 are rejected as 012 teaches the reactive gas is an oxidizing gas such as ozone [fig. 5A, 0070], and wherein the thin-film is magnesium oxide (when the alkali earth metal is Mg, then the film is magnesium(carbon)oxide.
Response to Arguments
Applicant's arguments filed 05/01/22 have been fully considered but they are not persuasive. The applicant argues Clark does not teach precursor of claim 1, however Lansalot-Matras teaches formula 2(see claim rejection above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712